Citation Nr: 1540711	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot disability other than pes planus, including as secondary to pes planus.

3.  Entitlement to service connection for a bilateral ankle disability, including as secondary to pes planus.  

4.  Entitlement to service connection for a bilateral knee disability, including as secondary to pes planus. 

5.  Entitlement to service connection for a bilateral hip disability, previously characterized as a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1961 to August 1961 and on active duty from October 1961 to August 1962.   

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

A February 1961 examination record, which coincides with entry into active service, reveals a finding of second degree, asymptomatic, pes planus, and a history of foot trouble.  The medical records from this period of service do not reveal any complaint or finding relating to the pes planus.  The report of the July 1961 separation examination reveals a finding of second degree pes planus, asymptomatic, and a negative history as to foot trouble.  The Veteran was discharged from active duty for training in August 1961.  

In October 1961, the Veteran again entered active service.  The October 1961 examination record reveals a finding of, "pes planus both longitudinal and transverse arch are weak, more left than right," and a history of, "flat feet, which get tired after walking."  An April 1962 treatment record reveals the Veteran's history of sore feet by mid-morning.  The record notes that the Veteran had flat feet.  He was prescribed exercises and referred to the orthopedic clinic.  The May 1962 orthopedic clinic record reveals an assessment of bilateral plantar fascia strain, for which the Veteran was prescribed exercise and Thomas heels.  The June 1962 separation examination revealed normal clinical findings for the feet.  The Veteran denied a history of foot trouble at that time.  

The record includes an opinion from a VA examiner that the pes planus was aggravated by active service.  The record indicates that the examiner was informed that the October 1961 examination was a separation examination rather than an entrance examination, however.  Based on the apparent misunderstanding of the Veteran's service periods, the Board finds another opinion is needed to clarify whether the pes planus underwent an increase in disability during either period of active service.  

Furthermore, in light of the current diagnoses of foot disabilities other than pes planus and the evidence of in-service foot symptoms, opinions addressing the other disorders are required.  In this regard, the Board notes that although the record includes an opinion, the opinion is not adequate because the examiner did not address whether there was a causative relationship between the foot disabilities other than pes planus and did not provide a rationale for the determination that the other disabilities were not incurred in service.  

The Veteran is claiming in part that service connection is warranted for the bilateral knee, ankle, and hip disabilities because they were caused or worsened by the pes planus.  Thus, the Board will defer its decision on these claims until the pes planus claim is resolved.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all foot disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.
 
The examiner must state an opinion as to whether there is a 50 percent or better probability that the pes planus increased in severity beyond natural progress during the period of active duty for training from February 1961 to August 1961.  The examiner should also state an opinion as to whether there is a 50 percent or better probability that the pes planus permanently increased in severity during the period of active service from October 1961 to August 1962 and if so an opinion as to whether the evidence demonstrates that the increase in severity was clearly and unmistakably due to natural progress.

With respect to each foot disorder present during the period of the claim, other than pes planus, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service, is otherwise related to service, was caused by the pes planus, or was permanently worsened by the pes planus.  

The rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)
      

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




